Citation Nr: 0103783	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-23 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.



REPRESENTATION

Appellant represented by:  Dennis Razonable Gascon, Attorney 




INTRODUCTION

The appellant claims service in the Regular Philippine Army 
during WWII. This matter comes on appeal from a January 1999 
decision by the Manila VA Regional Office.


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.



CONCLUSION OF LAW

The appellant did not have qualifying service for entitlement 
to VA benefits.  38 U.S.C.A. §§ 101(2), 107(a) (West 1991); 
38 C.F.R. §§ 3.8(c)(d), 3.203(c) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has claimed entitlement to VA benefits based on 
alleged service with the Philippine Commonwealth Army in the 
service of the United States Armed Forces. He has submitted 
several affidavits and other Philippine Army documents in 
support of his claim. As the appellant has been informed on 
repeated occasions, however, basic eligibility to VA benefits 
is dependent on verification of valid military service by the 
U.S. Army Reserve Personnel Command (ARPERSCOM). ARPERSCOM 
certified in April 1989 and December 1994 that the appellant 
had no service in the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces. 

Under applicable law, a "Philippine Veteran" is defined as 
one who served on active duty before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines while such forces were in the 
service of the Armed Forces of the United States, including 
recognized guerrilla service. 38 U.S.C. § 107(a); 38 C.F.R. § 
3.8(c). Service department verification is a requirement for 
establishing qualifying military service for VA benefits. 
Duro v. Derwinski, 2 Vet.App. 530, 532 (1992); 38 C.F.R. § 
3.203. Service department findings as to qualifying service 
for such benefits are binding on the VA, and any revisions of 
such findings are exclusively within the jurisdiction of the 
Board for Correction of Military Records. See Duro, supra; 
Dacoron v. Brown, 4 Vet.App. 115, 120 (1993); 10 U.S.C. § 
1552(a). As ARPERSCOM has certified that the veteran did not 
have qualifying service, the VA is bound by that 
determination and is prohibited by its regulations from 
finding that the veteran served in the Philippine 
Commonwealth Army or had recognized guerilla service. Any new 
evidence the appellant may have regarding his claimed service 
in the Regular Philippine Army during WWII should be directed 
to ARPERSCOM for their consideration.




ORDER

Basic eligibility to VA benefits is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

